--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
 
Exhibit 10.1
 
Healthease Health Plan of Florida, Inc.  Medicaid Reform HMO Contract


AHCA CONTRACT NO. FAR001
AMENDMENT NO. 3




THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE HEALTH
PLAN OF FLORIDA, INC., hereinafter referred to as the "Vendor", is hereby
amended as follows:


1.
Standard Contract, Section II, Item A, Contract Amount, the first sentence is
hereby revised to now read as follows:



 
To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $399,853,991.00 (an increase of $19,187,570.00), subject to
availability of funds.



2.
Attachment I, Section C, Method of Payment, Item 1, General, the first paragraph
is hereby revised to now read as follows:



 
Notwithstanding the payment amounts which may be computed with the rate tables
specified in Tables 2 thru 6, the sum of total capitation payments under this
Contract shall not exceed the total Contract amount of $399,853,991.00 (an
increase of $19,187,570.00).



3.
Attachment I, Exhibit 2, Enrollment Levels, is hereby deleted in its entirety
and replaced with Exhibit 2-A, Revised Enrollment Levels, attached hereto and
made a part of the Contract.  All references in the Contract to Exhibit 2,
Enrollment Levels, shall hereinafter refer to Exhibit 2-A, Revised Enrollment
Levels.



All provisions in the Contract and any attachments thereto in conflict with this
Amendment shall be and are hereby changed to conform with this Amendment.


All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract.


This Amendment and all its attachments are hereby made a part of the Contract.


This Amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
AHCA Contract No. FAR001, Amendment No. 3, Page 1 of 2


--------------------------------------------------------------------------------

Healthease Health Plan of Florida, Inc.   Medicaid Reform HMO Contract  




IN WITNESS WHEREOF, the parties hereto have caused this three (3) page amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.





   
HEALTHEASE HEALTH PLAN  OF FLORIDA, INC.
STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION
SIGNED BY:    /s/ Todd S. Farha       
SIGNED  BY:  /s/  Andrew Agwunobi   
NAME: Todd S. Farha   
NAME: Andrew C. Agwunobi, M.D.  
TITLE: President and CEO  
TITLE: Secretary   
 DATE: 5/29/2007
 DATE:  5/31/2007   
   

 
List of Attachments/Exhibits included as part of this Amendment:


Specify  Type 
 Letter/  Number
Description       
Exhibit
 2-A 
Revised Enrollment Levels (1 Page)

 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
 


AHCA Contract No. FAR001, Amendment No. 3, Page 2 of 2


--------------------------------------------------------------------------------


HEALTHEASE OF FLORIDA   
EXHIBIT 2-A
        REVISED ENROLLMENT LEVELS      
 
TABLE 1 (Duval – Area 4, Broward – Area 10)

Agency Area 04


Eligibility Category/ Population
County
Health Plan Provider Number
Plan Type
(Comp or Comp & Catastrophic)
Maximum Enrollment Level
TANF
Duval
 
Comprehensive & Catastrophic
 
55,000
SSI
Duval
 
Comprehensive & Catastrophic
HIV/AIDS
       
Children with Chronic Conditions
       



Agency Area 10


Eligibility Category/ Population
County
Health Plan Provider Number
Plan Type
(Comp or Comp & Catastrophic)
Maximum Enrollment Level
TANF
Broward
 
Comprehensive & Catastrophic
 
20,000
SSI
Broward
 
Comprehensive & Catastrophic
HIV/AIDS
       
Children with Chronic Conditions
       



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
AHCA Contract No. FAR001, Exhibit 2-A, Page 1 of 1

